DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II (Claims 12-25) in the reply filed on 07 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The claims of Invention I (claims 1-10) have been cancelled. Claim 11 has also been cancelled.

Claim Interpretation
Claim 25 recites a number of method steps, yet does not disclose any specific sequence.  Examiner is taking the broadest reasonable interpretation of the order.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitations “a net….shape” and “a near-net shape”.  It is unclear if the claim requires the broad recitation of “a near net shape” or the more narrow “net shape”.
Claim 12 recites the limitation “a first material”.  There is already “a first material in claim 25, from which claim 12 depends.  It is unclear if this is a new “first material” or referring to the introduction in the independent claim.
Claim 15 recites the limitation “a composite material”.  Claim 14, from which claim 15 depends, recites “a thermoplastic composite material”.  It is unclear whether the material is a thermoplastic or not in claim 15.
Claim 16 recites the limitation “said step of encasing reinforcing fibers”.  There is insufficient antecedent basis for this limitation from claim 13.  It appears the claim was intended to depend from claim 15, as it introduces the claimed “encasing” step.
Claim 16 recites the limitation “said composite material” in two places.  There is insufficient antecedent basis for this limitation. 
Claim 17 recites the limitation “said step of forming said rim portion from a composite material”.  There is insufficient antecedent basis for this limitation.  Claims 13 and 25 make no mention of forming the rim portion from a composite material.  It appears Claim 17 was intended to depend from claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VERNET (US7309110).
As to claim 25, VERNET teaches a method of manufacturing a vehicle wheel, comprising the steps of: forming a face portion from a first material including a face mating element (Figure 4 teaches a wheel assembly with a face portion (51) with a face mating element (53).  Col. 6, Line 47 teaches the disc is made from metal.)  ; generating a preform of a rim portion from a second material including a rim mating element (Figure 4 teaches a preform (55 or 56) that has an area that interacts with the face mating element.); heating said preform of said rim portion thereby modifying a configuration of the preform (Col. 6, Lines 1-9 teaches the preforms are placed in a mold, then the mold is heated as the resin impregnates the preforms.  This modifies the configuration as the preforms are impregnated by resin and pressed by the mold.); forming said rim portion to a net or near-net shape by cooling said preform to ambient temperature (Col. 6, Lines 6-9 teach the preforms become a laminated composite structure when finished.); and affixing said face mating element to said rim mating element. (Col. 6, Lines 18-22 teach the disc (Item 21 in this case as the embodiment shown in figure 4 is created via the same method.) is mechanically joined to the preforms.)

As to claim 18, VERNET teaches the method set forth in claim 25, wherein said step of forming a rim portion from a second material is further defined by said second material defining a first density and a second density within said rim portion, with said second density being different than said first density. (Figure 4 teaches objects of different densities inside the rim preforms (55, 56).  The description of the similar structures in Figure 2, found in Col. 5, Lines 10 and 19-20, teaches that these areas are of a lower density.  This “lower density” is lower than the density of the composite material of the rim.)

As to claim 20, VERNET teaches the method set forth in claim 25, further including the step of forming a distal bead element from composite material (Figure 4 teaches a distal bead at the far right of the rim (55) that is made from the composite material of the rim.) and proximal bead element from abutting composite material and metallic alloy. (Figure 4 teaches the proximal bead, located on the far left of the figure, is where the metal disc (52) and composite rim (55) meet at the hump (15’).)

As to claim 22, VERNET teaches the method set forth in claim 25, wherein said step of affixing said face mating element to said rim mating element is further defined by mechanically affixing said face mating element to said rim mating element. (Figure 4 and Col. 6, Lines 18-20 teach a mechanical connection between the disc (52) and the rim (55).)

Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIM (US9259882).
As to claim 25, LIM teaches a method of manufacturing a vehicle wheel, comprising the steps of: forming a face portion from a first material including a face mating element (Figure 4 teaches a face portion (10) with a face mating element (where the structures interact at (11)).)  ; generating a preform of a rim portion from a second material including a rim mating element (Figure 4 teaches a composite material that is used to form a rim element.  Figure 4 also discloses that the rim element has a protrusion (11) where it interacts with the face portion.); heating said preform of said rim portion thereby modifying a configuration of the preform (Col. 5, Lines 3-5 teaches the composite preform being positioned in a mold.  Col. 5, Lines 18-21 teach the composite material is then heated.); forming said rim portion to a net or near-net shape by cooling said preform to ambient temperature (Col. 5, Lines 18-21 teach the composite material is heated to form a desired shape.); and affixing said face mating element to said rim mating element. (Col. 5, Lines 41-49 teach the pressing of the composite rim against the face portion to bond the two together.  Figure 4 teaches the interaction of the face mating element and rim mating element (11).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over VERNET (US7309110), as applied in claim 25 above, further in view of WERNER (US20200164680).
As to claim 12, VERNET teaches the method of claim 25, wherein the disc and rim are created from a metal and a composite polymer material respectively.  (Col. 6, Line 47 teaches a metal disc, Lines 5-10 teaches a fiber reinforced polymer for the rim.)
VERNET does not explicitly disclose the step of selecting a first material having a substantially same rate of thermal expansion as said second material
However, WERNER teaches the creation of a hybrid composite-metal wheel including the step of selecting a first material having a substantially same rate of thermal expansion as said second material. (¶0031-¶0034 teaches the use of a fiber composite material and a metal material for the rim and the face engagement element (made from metal, specifically steel alloys) that have equal thermal expansion properties.)
One of ordinary skill would have been motivated to apply the known material selection technique of WERNER to the hybrid wheel manufacturing method of VERNET in order to compensate for deformation due to thermal stresses that would cause cracks in the fiber composite material. (WERNER ¶0033)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known material selection technique of WERNER to the hybrid wheel manufacturing method of VERNET because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 13, VERNET teaches the method of claim 25, including adhering said face mating element to said rim mating element. (Figure 4 teaches a portion of the face (53) is connected with the rim during assembly.)
VERNET does not explicitly disclose a step of applying adhesive between said face mating element and said rim mating element.
However, WERNER teaches a step of applying adhesive between said face mating element and said rim mating element. (¶0093-¶0094 and Figure 3 teach that the face mating element (22) and rim mating element (protrusion in the rim) are glued together during the joining.)
One of ordinary skill in the art would have been motivated to apply the known adhesive and mechanical connection technique of WERNER to the disc and rim attachment method of VERNET in order to establish a stable connection between the two components. (WERNER ¶0093)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known adhesive and mechanical connection technique of WERNER to the disc and rim attachment method of VERNET because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 16, VERNET in view of WERNER teaches the method set forth in claim 13, wherein said step of encasing reinforcing fibers within said composite material is further defined by encasing a plurality of different reinforcing fibers in said composite material. (VERNET, Col. 3, Lines 5-7 teach the use of filling (205) and warp (206) fibers in the composite material.)

As to claim 17, VERNET in view of WERNER teaches the method set forth in claim 13, wherein said step of forming said rim portion from a composite material is further defined by encasing reinforcing fibers having a plurality of different orientations. (VERNET, Col. 2, Lines 63-65 teach the fibers of the invention are placed in two orientations.)

As to claim 21, VERNET teaches the method of claim 25, including adhering said face mating element to said rim mating element. (Figure 4 teaches a portion of the face (53) is connected with the rim during assembly.)
VERNET does not explicitly disclose that the step of affixing said face mating element to said rim mating element is further defined by adhering said face mating element to said rim mating element with an adhesive.
However, WERNER teaches a step of applying adhesive between said face mating element and said rim mating element. (¶0093-¶0094 and Figure 3 teach that the face mating element (22) and rim mating element (protrusion in the rim) are glued together during the joining.) WERNER discloses the use of adhesive alongside a mechanical connection.
One of ordinary skill in the art would have been motivated to apply the known adhesive and mechanical connection technique of WERNER to the disc and rim attachment method of VERNET in order to establish a stable connection between the two components. (WERNER ¶0093)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known adhesive and mechanical connection technique of WERNER to the disc and rim attachment method of VERNET because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 14-15, 19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over VERNET (US7309110), as applied in claim 25 above, further in view of FINCK (US5985072).
As to claim 14, VERNET teaches the method set forth in claim 25, wherein said step of forming said face portion from a first material is further defined by forming said face portion from a metal alloy (Col. 6, Line 47 teaches the disc is made from metal.) and said step of forming said rim portion is further defined by forming said rim portion from a composite material. (Col. 6, Lines 8-9)
VERNET does not explicitly disclose the use of a thermoplastic composite material.
However, VERNET points to FINCK as disclosing the process for creating the rim portion (Col. 5 Lines 57-59).  FINCK teaches the use of a thermoplastic composite material for the rim. (Col. 6, Lines 18-25 teach the forming of the rim portion from thermoplastics and heating/cooling to obtain the desired shape.)
One of ordinary skill would have been motivated to apply the known thermoplastic preform material technique of FINCK to the preform of VERNET in order to facilitate the stabilization of the rim preform via heating and cooling. (FINCK, Col. 6, Lines 25-27) VERNET also directly attributes the preform manufacturing to FINCK.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known thermoplastic preform material technique of FINCK to the preform of VERNET because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 15, VERNET in view of FINCK teaches the method set forth in claim 14, wherein step of forming said rim portion from a composite material is further defined by encasing reinforcing fibers within said composite material. (VERNET, Col. 2 Lines 48-50 teach the use of fibers in the rim composite material.)

As to claim 19, VERNET teaches the method set forth in claim 25, further including the step of forming said rim portion from a plurality of preforms and interconnecting said preforms by heating said preforms. (Figure 4 and Col. 6, Lines 1-9 teaches the preforms are placed in a mold, then the mold is heated as the resin impregnates the preforms.  The heating of the preforms causes them to become a laminated composite structure, thus are interconnected.)
VERNET does not explicitly disclose the use of thermoplastic preforms.
However, VERNET points to FINCK as disclosing the process for creating the rim portion (Col. 5 Lines 57-59).  FINCK teaches the use of a thermoplastic composite material for the preforms. (Col. 6, Lines 18-25 teach the forming of the rim portion from thermoplastics and heating/cooling to obtain the desired shape.)
One of ordinary skill would have been motivated to apply the known thermoplastic preform material technique of FINCK to the preform of VERNET in order to facilitate the stabilization of the rim preform via heating and cooling. (FINCK, Col. 6, Lines 25-27) VERNET also directly attributes the preform manufacturing to FINCK.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known thermoplastic preform 

As to claim 23, VERNET teaches method set forth in claim 25, wherein said step of generating a preform of a rim portion from a second material is further defined by forming said preform from a composite material. (Col. 6, Lines 8-9 teach the use of composite material for the rim.)
VERNET does not explicitly disclose the use of thermoplastic preforms.
However, VERNET points to FINCK as disclosing the process for creating the rim portion (Col. 5 Lines 57-59).  FINCK teaches the use of a thermoplastic composite material for the preforms. (Col. 6, Lines 18-25 teach the forming of the rim portion from thermoplastics and heating/cooling to obtain the desired shape.)
One of ordinary skill would have been motivated to apply the known thermoplastic preform material technique of FINCK to the preform of VERNET in order to facilitate the stabilization of the rim preform via heating and cooling. (FINCK, Col. 6, Lines 25-27) VERNET also directly attributes the preform manufacturing to FINCK.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known thermoplastic preform material technique of FINCK to the preform of VERNET because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 24, VERNET in view of FINCK teaches the method set forth in claim 23, wherein said step of heating said preform of said rim element is further defined by placing said preform in a die cavity and heating said die cavity to a melting temperature of said second material. (FINCK, Col. 6 Lines 20-21 teaches heating the thermoplastic material of the preforms.  Figures 6 and 10 teach the compacting shoes (die) of the mold pass the heating medium to the preform in the mold.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
HUIDEKOPER (US20150273934) teaches a mechanical engagement between rim and disc for a wheel.
HUIDEKOPER (US20150352897) teaches a mechanical engagement between rim and disc for a wheel.
LIPELES (US5549360) teaches the use of differing fibers and densities throughout a composite rim.
WEI (US5803553) teaches a face and rim engagement section in a wheel assembly.
TATRAUX-PARO (US5899538) teaches a mechanical engagement between a metal disc and a composite rim.  The reference also teaches the use of thermoplastics with long and short fibers when creating a composite rim.
CSAPO (US7464995) teaches the use of a mechanical engagement and adhesive between the disc and rim.
VAXELAIRE (EP0799721) teaches the use of thermoplastics and thermosetting materials in composite rim production.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 February 2021